UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6361



AKBAR SHARRIF ABU-SHABAZZ, a/k/a Charles2 x
Cox,

                                              Plaintiff - Appellant,


          versus


WILLIAM W. SONDERVAN, Commissioner; ROBERT J.
KUPEC, ECI Warden; GEORGE KALOROUMAKIS, ECI
Assistant Warden; RONALD B. DRYDEN, ECI Chief
of Security; CHRIS TYLER, Administrative Aide;
GENE HOWE, ECI ARC Officer; ROBERT HUTCHINSON,
MHC Warden; JOSEPH P. SACCHET, MHC Warden;
PRISON HEALTH SERVICE, INCORPORATED; R. KNORR,
RCI Protestant Chaplain; DOCTOR BERGMAN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-03-1012-8-AW)


Submitted: May 13, 2004                          Decided:   May 20, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Akbar Sharrif Abu-Shabazz, Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland; Donald Joseph Crawford,
ALDELMAN, SHEFF & SMITH, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Akbar Sharrif Abu-Shabazz appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.            We

have     reviewed   the   record    and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Abu-Shabazz v. Sondervan, No. CA-03-1012-8-AW (D. Md.

filed Feb. 17, 2004 & entered Feb. 18, 2004).              We dispense with

oral   argument     because   the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                    - 3 -